Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 17-20144-cr-ALTONAGA


      UNITED STATES OF AMERICA,


      vs.


      ROBINSON ALBERTO CASTRO QUINONES,
           Defendant.
                             /


        DEFENDANT ROBINSON ALBERTO CASTRO QUINONES’ MOTION FOR
           DOWNWARD VARIANCE FROM THE ADVISORY SENTENCING
           GUIDELINES WITH INCORPORATED MEMORANDUM OF LAW

             The Defendant, ROBINSON ALBERTO CASTRO QUINONES, (hereinafter Mr.

      Castro Quiñones) by and through undersigned counsel and pursuant to Rule 32 of the

      Federal Rules of Criminal Procedure and 18 U.S.C § 3553(a), respectfully requests that

      this Honorable Court consider the following in granting a downward variance and

      sentence him below the Advisory Sentencing Guidelines to a maximum period of

      incarceration of forty eight (48) months of incarceration. Mr. Castro Quiñones has been

      debriefed on numerous occasions and has provided valuable information. It is anticipated

      that the government will also be moving this Court to depart from the sentencing

      guidelines based on Mr. Castro Quiñones substantial cooperation.


             Robinson Alberto Castro Quiñones appears before this Court to be sentenced.

      Unquestionably, the most solemn duty of any judge presiding in criminal court is the

      responsibility, or some would say burden, of determining a legal and just sentence for a

      person who has committed a crime. Mr. Castro Quinones’ expeditious plea of guilty after
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 2 of 10




      having been formally charged, his acceptance of responsibility, and his minimal role in

      the charged conspiracy, are important factors that should play a significant role in

      determining his sentence.    However, it is incumbent on Mr. Castro Quiñones and

      undersigned counsel, to provide as much additional information to this Court concerning

      him as an individual, his background, his profound shame, and the desperation that led

      him to commit this crime, in order to individualize him and put him and his crime in the

      proper perspective so that the Court may make an informed decision regarding his

      sentence.


             This request for a variance complies with the sentencing procedures that have

      developed both since the United States Supreme Court’s decisions in United States v.

      Booker, 543 U.S. 220 (2005) and Gall v. United States, 552 U.S. 38 (2007) and those

      adopted by the Eleventh Circuit of Appeals in United States v. Livesay, 525 F.3d 1081,

      1089-90 (11th Cir. 2008) and United States v. Pugh, 515 F.3d 1179, 1188-91 (11th Cir.

      2008). In particular, the holdings in Gall and its companion case, Kimbrough v. United

      States, 552 U.S. 85 (2007), provide that were warranted and justified by the

      circumstances, the courts can impose sentences that substantially vary downward from

      the advisory guideline range utilizing the statutory factors of 18 U.S.C § 3553(a). The

      Eleventh Circuit has repeatedly affirmed the decisions of the district courts to grant

      motions for downward variances. Illustrative cases are: United States v, Clay, 483 F.3d

      739 (11th Cir, 2007) (affirming a sentence of 60 months even though the guidelines were

      188-235 months); United States v. Gray, 453 F.3d 1323 (11th Cir. 2006) (affirming a

      sentence of 72 months even though it was less than half of the guideline range which was

      151 to 188 months); and United States v. Williams, 435 F.3d 1350 (11th Cir. 2006



                                                 2
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 3 of 10




      (affirming a sentence of 90 months even though the advisory guidelines ranged from 188-

      235 months).


             In Title 18 U.S.C. § 3553(a), Congress mandated that the courts “impose a

      sentence sufficient, but not greater than necessary to comply with “federal sentencing

      goals. See Kimbrough v. United States, 552 U.S. 85, 101 (2007). The § 3553(a) factors

      that a district court must consider include: (1) the nature and circumstances of the offense

      and the history and characteristics of the defendant; (2) the need for the sentence imposed

      to reflect the seriousness of the offense, to promote respect for the law, and to provide

      just punishment for the offense; (3) the need for the sentence imposed to afford adequate

      deterrence; (4) the need to protect the public; (5) the need to provide the defendant with

      educational or vocational training or medical care; (6) the kinds of sentences available;

      (7) the Sentencing Guidelines range; (8) the pertinent policy statements of the Sentencing

      Commission; (9) the need to avoid unwanted sentencing disparities; and (10) the need to

      provide restitution to victims. 18 U.S.C. §3553(a)(1)-(7).


             When applying these factors to a particular sentence, “[t] he weight to be

      accorded any given any § 3553(a) factor is a matter committed to the sound discretion of

      the district court [,]” and we “will not substitute our judgment in weighing the relevant

      factors because ‘our review is not de novo.’ ” United States v. Williams, 456 F.3d 1353,

      1363 (11th Cir.2006) (citation and alteration omitted), cert. dismissed, 127 S.Ct. 3040,

      (2007), abrogated on other grounds, Kimbrough v. United States,552 U.S.85, 128 S.Ct.

      558, 169 L.Ed. 2d 481 (2007). However, “nothing in Booker or elsewhere requires the

      district court to state on the record that it has explicitly considered each of the section




                                                   3
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 4 of 10




      3553(a) factors or to discuss each of the section 3553(a) factors.” United States v. Scott,

      426 F.3d 1324,1329 (11th Cir.2005).

             Finally, the court “may not presume that the [advisory] Guidelines range is

      reasonable.” Gall, 552 U.S. at 50. Thus, after making an “individualized assessment” of

      the § 3553(a) factors based on the facts presented, Id., the sentencing court is empowered

      to grant a variance below the advisory guidelines range, to whatever extent the court

      deems warranted by those facts. Gall, 552 U.S. at 50-51; Livesay, 525 F.3d at 1090;

      McBride, 511 F.3d at1297-98. If the sentencing court decides that the facts and the §

      3553(a) factors warrant a downward variance, it “must consider the extent of the

      deviation and ensure that the justification is sufficiently compelling to support the

      degree of the variance.” Gall, 552 U.S. at 50.

             A. The Offense and the Offender:

             In support of this motion, the facts as previously adopted in the plea agreement

      are undisputed. However, we did file an objection in a separate motion requesting that he

      receive a reduction of two points for having a “minor role” in the drug conspiracy to

      which he pled guilty. The advisory sentencing guidelines in the Presentence

      Investigation Report (PSIR) have a Total Offense Level at 33 which is a sentencing range

      of between 135 to 168 months of incarceration.

             Mr. Castro Quiñones is a thirty-nine year old illiterate fisherman from Tumaco,

      one of the poorest and most undeveloped regions of Colombia. See Exhibit 1. Having

      never met his father who abandoned his family, Mr. Castro Quiñones, was forced to

      abandon his schooling after barely completing the equivalent of second grade and at the

      tender age of five years old find work as a fisherman or as a field hand. His mother,


                                                   4
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 5 of 10




      maternal grandparents, and his siblings depended on him from a very young age.

             Learning how to be a fisherman from his grandfather, Mr. Castro Quiñones,

      worked tirelessly and was able to save enough money eventually to buy his own fishing

      boat. Despite his meager earnings, by even Colombian standards, he lived to work and to

      support his family. Although otherwise uneducated, he gained the self-respect so many

      entrepreneurs experience at being able to support themselves. However, in 2009,

      Tumaco was at that time under the control of the Fuerzas Armadas Revolucionarias de

      Colombia (FARC), a Colombian communist guerrilla group responsible for over 200,000

      deaths. He was forced to flee the only home he knew with his wife and children and

      abandon his profession because he received death threats for refusing to work with the

      FARC. He relocated to Cali, Colombia and opened a restaurant where both he and his

      wife cooked catering to agricultural or day laborers. However, in 2014, Vanessa, one of

      his daughters, was diagnosed with Lupus, an inflammatory disease caused when the

      immune system attacks its own tissues. After six years of struggling financially and now

      facing the prospect of having to pay for extraordinarily expensive treatments, Mr. Castro

      Quiñones decided to return to Tumaco and try to revive his fishing business. A decision

      which eventually led him to appear before this Court.

             While in Tumaco Mr. Castro Quiñones made every attempt to reestablish his

      fishing business but the financial pressure was too much and he agreed to the entreaties

      of one of his codefendants and the ring leader of this charged conspiracy, Edison

      Washington Prado Alava.

             Because of Mr. Castro Quiñones’ ability to operate boating vessels and navigate

      the coastline of Tumaco, Mr. Prado Alava proposed that he transport boat crews to go-


                                                  5
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 6 of 10




      fast vessels (GFV) which were offshore and which were loaded with cocaine. He did this

      on multiple occasions and always at the direction of Mr. Prado Alava. The money he was

      paid was used for his daughter’s medical treatments and his and his family’s expenses.

      As the PSIR states in paragraph 54 and 57, Mr. Castro Quiñones income was

      approximately $380.00 per month and he lived in his grandmother’s home which he

      purchased with other relatives. The value of that home is approximately $1,500.00.

             As has been demonstrated by the PSIR and the various discovery exhibits, Mr.

      Castro Quiñones, although participating in this conspiracy, by no means profited greatly

      or lived a luxurious and material lifestyle commiserate with the many drug traffickers this

      Court has had to sentence. Mr. Castro Quiñones was desperate and his decision to

      participate in this conspiracy has resulted and will result in him being incarcerated in a

      foreign prison away from his family that neither has the means to travel to the United

      States or obtain the necessary visas. Whatever sentence this Court determines is just will

      also be a sentence for his family.

             This motion should not in any way be interpreted as an attempt to minimize or

      gloss over the crime to which he pled guilty. However, this is an effort to explain Mr.

      Castro Quiñones’ conduct, to put it in the proper context, and to provide this Court with

      an understanding as to the facts and circumstances that resulted in his appearing before

      this Court for sentencing.

             Applicable 18 U.S.C § 3553(a) Factors:

             Undersigned counsel submits that following factors are applicable in this case and

      should be taken into consideration by this Court:




                                                    6
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 7 of 10




             18 U.S.C § 3553(a)(1) states the Court shall consider “the nature and

      circumstances of the offense and the history and characteristics of the defendant.” The

      crime that Mr. Castro Quiñones committed is serious but one which nevertheless should

      not be judged in the abstract. To begin with, and perhaps most importantly, Mr. Castro

      Quiñones offense did not involve any type of violence or the use of a weapon. Certainly

      that is an important factor in determining whether someone deserves to be incarcerated.

      Second, Mr. Castro Quiñones participation in this conspiracy was as the transporter of

      boat crews from Tumaco to GFVs at sea. Mr. Castro Quiñones did not “coordinate” the

      movement of crews as stated in the PSIR, but rather, he did as was ordered by Mr. Prado

      Alava. He was told where to pick up the boat crews and where to take them. For all

      intents and purposes, Mr. Castro Quiñones was a taxi or Uber driver-he was paid to

      transport boat crews only. Mr. Castro Quiñones did not engage in the business of drug

      trafficking, he did not load or unload or otherwise handle drugs, he did not select routes,

      shipments or payments. Taking into account Mr. Castro Quiñones’ role in this offense

      and his unblemished history, it can be said that the commission of this crime was truly

      out of character.

             18 U.S.C § 3553(a)(2)(A) states that this Court’s sentence should “…reflect the

      seriousness of the offense, to promote respect for the law, and to provide just

      punishment…” A sentence of forty eight (48) months of federal incarceration followed

      by a period of supervised release would achieve these goals. Mr. Castro Quiñones will

      one day return to Tumaco but not as a fisherman but as a convicted felon. His conduct

      will not only result in him being incarcerated in a foreign prison but also to be away from

      his beloved family and without the ability to support them. 18 U.S.C § 3553(a)(B) also



                                                   7
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 8 of 10




      states that the sentence should provide “…deterrence to criminal conduct. The

      community Tumaco is quite small and his extradition is a well-known fact. The sentence

      we are requesting will both punish Mr. Castro Quiñones while at the same time be a

      deterrent to others who may be contemplating engaging in the same conduct.

             18 U.S.C § 3553(a)(C) provides that the sentence should “…protect the public

      from further crimes of the defendant.” In light of the Mr. Castro Quiñones’ character,

      contrition, and cooperation with the authorities, we submit that the Court should have

      absolutely no concern that he would ever commit another criminal offense. The public

      either in the United States or in Tumaco does not need to be protected from Mr. Castro

      Quiñones.

             The last factor that the Court should consider is 18 U.S.C § 3553(a)(6). This

      provision takes into account the sentences of codefendants, which were decided by this

      Court. In this case, Mr. Prado Alava, who was the ring leader of this conspiracy was

      sentenced to two hundred thirty five (235) months of incarceration. See Docket 92.

      Another codefendant, Diego Fernando Arizala Segura was sentenced to seventy six (76)

      months of incarceration. See Docket 83. Mr. Arizala Segura’s sentence is significant

      because unlike Mr. Castro Quiñones, he was responsible for providing security for the

      drug shipments and protecting the profits for Mr. Prado Alava. Comparing the conduct

      of Mr. Castro Quiñones to his codefendants, it is our respectful request that he receive a

      lower sentence.


             In conclusion, this Court is faced with an important decision. However, the

      Court’s sentence will be most important and consequential to one person, Robinson

      Castro Quiñones.     Too often we forget that the decisions made by the courts, the


                                                   8
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 9 of 10




      prosecution, and even a defense lawyer, can have permanent and life-changing effects on

      an individual. Mr. Castro Quiñones appears before this Court filled with remorse and

      shame for what his conduct has wrought. Although an illiterate fisherman, as is

      demonstrated by the way he has signed his name to the plea agreement and statement of

      facts filed in this matter, he is still capable of regretting his actions and the consequences

      to not only his liberty but to his family’s ability to survive without him. See Exhibit 2.

      Mr. Castro Quiñones and undersigned counsel request that this Court impose the sentence

      that has been requested of forty eight (48) months of incarceration which would be a

      severe punishment and justified by his true role and minimal gain from his participation

      in the charged crime.


                                                     Respectfully submitted,
                                                     /s/ Eric C. Padrón
                                                     Eric C. Padrón, Esq.
                                                     Counsel for the Defendant
                                                     FL. Bar No.: 107840
                                                     1900 Coral Way, Suite 202
                                                     Miami, Florida 33145
                                                     Tel: 305.461.0095
                                                     ECP@ECPadronlaw.com




                                                    9
Case 1:17-cr-20144-CMA Document 110 Entered on FLSD Docket 03/26/2019 Page 10 of 10




                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was

      electronically filed this 26th day of March 2019 and served on all parties of record via the

      CM/ECF system.




                                                    /s/ Eric C. Padrón
                                                    Eric C. Padrón, Esq.




                                                  10
